Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 May 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Brest May 18. 1778.
I write by this Post to the Ministers to which I refer for the reason of my Business here. I assure you I will endeavour to avoid all possible Dispute with Mr. Lees Deputy; but it is not in my power to allow his power to be superiour to those the Commissioners gave me, unless You authorize me so to do.
Lieut. Simpson who is under arrest is very desirous of being brought to a trial, and as that can’t be done here he begs to be sent to America. He has already written to the Commissioners and requests me to beg your attention to his unhappy Situation. I am incapable of judging of the affair therefore can give no opinion. But agreeable to my Promise beg you will answer his Letter. I send inclosed one he wrote me. I am ever most dutifully and affectionately Yours
J Williams
 
Addressed: His Excelly / Doctor Franklin.
Notation: Williams, May 18 1778.
